Exhibit 10.21

 

ADMINISTRATION AGREEMENT

 

THIS ADMINISTRATION AGREEMENT, dated as of August 4, 2004 (this “Agreement”),
between MortgageIT SPV I, a Delaware statutory trust (the “Trust”), and
MortgageIT, Inc. (the “Company”), as the administrator of the Trust under this
Agreement (in such capacity, the “Administrator”).

 

WITNESSETH:

 

WHEREAS, the Trust was established pursuant to a Trust Agreement, dated as of
August 4, 2004, (the “Trust Agreement”), between MortgageIT Holdings, Inc., as a
depositor, the Company, as a depositor (in such capacity, together with
MortgageIT Holdings, Inc., the “Depositors”) and Wilmington Trust Company, a
Delaware banking corporation as owner trustee (acting thereunder not in its
individual capacity but solely as owner trustee, the “Owner Trustee”).

 

WHEREAS, the Trust acting with respect to the TRS Sub-Trust is selling certain
mortgage loans (the “Mortgage Loans”) to UBS Real Estate Securities Inc. (“UBS”)
under the Mortgage Loan Repurchase Agreement, dated as of August 4, 2004 between
the Trust acting with respect to the TRS Sub-Trust and UBS (the “Loan Repurchase
Agreement”), under the Mortgage Loan Purchase Agreement, dated as of August 4,
2004 between the Trust acting with respect to the TRS Sub-Trust and UBS (the
“Loan Purchase Agreement”) and the Mortgage Loan Participation Agreement, dated
as of August 4, 2004 between the Trust acting with respect to the TRS Sub-Trust
and UBS (the “Loan Participation Agreement”), and the REIT Sub-Trust is issuing
certain notes (the “Notes”) pursuant to the Note Purchase and Security
Agreement, dated as of August 4, 2004 (the “Note Purchase Agreement”), between
the Trust with respect to the REIT Sub-Trust, as note issuer, and UBS Real
Estate Securities Inc., as agent for the Noteholders and Purchasers under the
Note Purchase Agreement (in such capacity, the “Agent”).

 

WHEREAS, in connection with the sale of the Mortgage Loans and the issuance of
the Notes, the Trust will enter into the Note Purchase Agreement, the Custodial
Agreement, the Loan Sale Agreement, the Loan Purchase Agreement, the Loan
Repurchase Agreement, the Loan Participation Agreement, the Blocked Account
Agreement, the Pricing Side Letter, the Servicing Agreements and the Electronic
Tracking Agreement (collectively and together with the Trust Agreement, the
“Transaction Documents”).

 

WHEREAS, pursuant to the Transaction Documents, the Trust is required to perform
certain administrative duties in connection with the Notes and the Mortgage
Loans pursuant to the Transaction Documents.

 

WHEREAS, the Trust desires to have the Administrator perform certain duties of
the Trust referred to in the Transaction Documents and to provide such
additional

 

--------------------------------------------------------------------------------


 

services consistent with the terms of this Agreement as the Trust may from time
to time request.

 

WHEREAS, the Administrator has the capacity to provide the respective services
required hereby and is willing to perform such services for the Trust and the
Owner Trustee on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

Section 1.                    Definitions.  For all purposes of this
Administration Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires, capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Definitions List
attached as Schedule 1 to the Loan Sale Agreement dated as of August 4, 2004,
among the Trust, MortgageIT, Inc. and MortgageIT Holdings, Inc.

 

Section 2.                    Duties of the Administrator.

 

(a)                                  Duties with Respect to the Transaction
Documents.  The Administrator agrees to perform all of its respective duties as
Administrator and the duties of the Trust under the Transaction Documents. 
Except as set forth below, the Administrator shall prepare for execution by the
Trust, or shall cause the preparation by other appropriate persons or entities
of, all such documents, reports, filings, instruments, certificates and opinions
that it shall be the duty of the Trust to prepare, file or deliver pursuant to
the Transaction Documents.  In furtherance of the foregoing, the Administrator
shall take all appropriate action that is the duty of the Trust to take pursuant
to the Transaction Documents.

 

(b)                                 Duties with Respect to Takeout
Commitments.   The Administrator shall have full power and authority, acting
alone, to do or cause to be done any and all things that it may deem necessary
and desirable in connection with arranging for and executing the sale or
securitization of Mortgage Loans pursuant to a Takeout Commitment. 

 

(i)                                     With respect to each sale to a Takeout
Investor or securitization, the Administrator agrees:

 

(A)                        to cooperate fully with the TRS Sub-Trust, the
Takeout Investor or any party to any agreement executed in connection with such
sale or securitization, with respect to all reasonable requests and due
diligence procedures and to use commercially reasonable efforts to facilitate
such sale or securitization, as the case may be;

 

(B)                          to promptly deliver to the Takeout Investor any and
all additional documents requested by such Takeout Investor to

 

2

--------------------------------------------------------------------------------


 

enable such Takeout Investor to make payment to UBS of the Takeout Proceeds;

 

(C)                          to cause all Takeout Proceeds paid by the Takeout
Investor to be paid to UBS in accordance with UBS’s wire instructions;

 

(D)                         to deliver a letter in the form of Exhibit K to the
Loan Purchase Agreement to UBS identifying Takeout Proceeds received by UBS from
a Takeout Investor which funds do not relate to Mortgage Loans purchased by UBS
from the TRS Sub-Trust; and

 

(E)                           to indemnify and hold harmless the TRS Sub-Trust
against liabilities, obligations, losses and expenses arising from or in
connection with such sale or securitization [upon terms consistent with those
found in the Trust Agreement].

 

(ii)                                  Upon the sale to any Takeout Investor or
securitization of any Mortgage Loan, the rights and obligations of the
Administrator hereunder with respect to such Mortgage Loan shall be terminated
on the effective date of such sale or securitization. 

 

(c)                                  Performance of Duties.

 

(i)                                     In carrying out its duties under the
Transaction Documents or any of its other obligations under this Agreement, the
Administrator may enter into transactions or otherwise deal with any of its
affiliates; provided, however, that the terms of any such transactions or
dealings shall be in accordance with any written directions received from the
Trust and shall be, in the Administrator’s opinion, no less favorable to the
Trust than would be available from unaffiliated parties.

 

(ii)                                  In carrying out any of its obligations
under this Agreement, the Administrator may act either directly or through
agents, attorneys, accountants, independent contractors and auditors and enter
into agreements with any of them.

 

(d)                                 Non-Ministerial Matters.

 

(i)                                     With respect to matters that, in the
reasonable judgment of the Administrator, are non-ministerial, the Administrator
shall not take any action pursuant to this Agreement unless within a reasonable
time before the taking of such action, the Administrator shall have notified the
Owner Trustee and UBS of the proposed action and the Owner Trustee and, with
respect to items (A) through (E) below, UBS shall not have withheld consent or
provided an alternative direction. 

 

3

--------------------------------------------------------------------------------


 

If the Administrator does not receive instructions from the Owner Trustee and/or
UBS within ten (10) Business Days after it has given notice, the Administrator
may either take or refrain from taking such action not inconsistent with this
Agreement or the Transaction Documents, and subject to Section 16 of this
Agreement, as it shall deem in the best interests of the Certificateholders. 
For the purpose of the preceding paragraph, “non-ministerial matters” shall
include, without limitation:

 

(A)                              the amendment of or any supplement to any of
the Transaction Documents;

 

(B)                                the initiation of any claim or lawsuit by the
Trust and the compromise of any action, claim or lawsuit brought by or against
the Trust;

 

(C)                                the involvement in any lawsuit or other legal
action against UBS, including, without limitation, consenting to the settlement
of any third party claim by UBS;

 

(D)                               the removal of the Owner Trustee; and

 

(E)                                 any action that the Trust is entitled but
not obligated to take under the Transaction Documents;

 

provided, however, that notwithstanding the foregoing, the Administrator may,
with the consent of the Owner Trustee, take any action with respect to
non-ministerial matters that the Administrator, in its good faith judgment,
deems to be in the best interests of the Trust.  The Administrator shall be
entitled to be reimbursed by the Trust for any expenses or liabilities incurred
without willful misconduct, bad faith or negligence in connection with
non-ministerial matters.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, the Administrator shall not be obligated to, nor shall, take
any action that the Trust directs the Administrator not to take on its behalf.

 

(e)                                  Duties with Respect to the Trust Agreement.

 

(i)                                     Except as set forth below, in addition
to the duties described above, the Administrator shall perform such calculations
and shall execute on behalf of the Trust or shall prepare for execution by the
Trust or the Owner Trustee or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Trust or the Owner Trustee to prepare,
file or deliver pursuant to the Transaction Documents or under state and federal
tax and securities laws with respect to the Trust, including, without
limitation, pursuant to the following sections of the Trust Agreement:

 

4

--------------------------------------------------------------------------------


 

Sections 3.1, 3.2 (with respect to documentation and information provided to
Certificateholders), 5.6 (only with respect to the preparation and filing of tax
returns and providing copies thereof to the Depositors, UBS and the
Certificateholders, if needed), 9.1 (with respect to supplements and amendments)
and 11.1 (with respect to transfers of Owner Trust Certificates).  In accordance
with the directions of the Trust or the Owner Trustee, the Administrator shall
administer, perform or supervise the performance of such other activities in
connection with the Trust Agreement as are not covered by any of the foregoing
provisions and as are expressly requested by the Trust or the Owner Trustee and
are reasonably within the capability of the Administrator.  The Owner Trustee
agrees to provide promptly to the Administrator any information in its
possession requested by the Administrator or necessary for the Administrator to
perform its duties hereunder.

 

(ii)                                  The Administrator shall be responsible for
promptly notifying the Owner Trustee and the related Servicer in the event that
any withholding tax is imposed on the Trust’s payments (or allocations of
income) to a Certificateholder.  Any such notice shall be in writing and specify
the amount of any withholding tax required to be withheld by such Servicer.

 

(f)                                    Additional Information to be Furnished to
the Owner Trustee.  The Administrator shall furnish to the Owner Trustee from
time to time such additional information in the Administrator’s possession
regarding the Trust or the Transaction Documents as the Owner Trustee shall
reasonably request.

 

Section 3.                    Records.  The Administrator shall maintain
appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Trust and the Depositors at any time during normal business hours.

 

Section 4.                    Independence of the Administrator.  For all
purposes of this Agreement, the Administrator shall be an independent contractor
and shall not be subject to the supervision of the Trust, the Owner Trustee or
UBS with respect to the manner in which each accomplishes the performance of its
respective obligations hereunder.  Unless expressly set forth herein or
otherwise authorized by the Trust, the Administrator shall not have the
authority to act for or represent the Trust, the Owner Trustee or UBS in any way
and shall not otherwise be deemed an agent of the Trust or UBS.

 

Section 5.                    No Joint Venture.  Nothing contained in this
Agreement (i) shall constitute the Administrator and the Trust, the Owner
Trustee, UBS or the Depositors as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity, (ii)
shall be construed to impose any liability as such on any of them or (iii) shall
be deemed to confer on any of them any

 

5

--------------------------------------------------------------------------------


 

express, implied or apparent authority to incur any obligation or liability on
behalf of the others.

 

Section 6.                    Other Activities of the Administrator.  Nothing
herein shall prevent the Administrator or its respective Affiliates from
engaging in other businesses or, in its sole discretion, from acting in a
similar capacity as a administrator for any other person or entity even though
such person or entity may engage in business activities similar to those of the
Trust, the Owner Trustee or UBS.

 

Section 7.                    Term of Agreement; Resignation and Removal of
Administrator.

 

(a)                                  This Agreement shall continue in force
until the dissolution of the Trust, upon which event this Agreement shall
automatically terminate.

 

(b)                                 The Administrator shall not resign from the
obligations and duties hereby imposed on it except upon the determination that
its duties hereunder are no longer permissible under applicable law.  Any such
determination pursuant to the preceding sentence permitting the resignation of
the Administrator shall be evidenced by an opinion of counsel to such effect
obtained at the expense of the Administrator and delivered to the Trust.

 

(c)                                  Subject to Section 7(e) of this Agreement,
the Trust may remove the Administrator without cause by providing the
Administrator with at least sixty (60) days’ prior written notice.

 

(d)                                 Subject to Section 7(e) of this Agreement,
at the sole option of the Trust, the Administrator may be removed immediately
upon written notice of termination from the Trust to the Administrator if any of
the following events shall occur:

 

(i)                                     the Administrator shall default in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten days (or, if such default cannot
be cured in such time, shall not give within ten days such assurance of cure as
shall be reasonably satisfactory to the Trust);

 

(ii)                                  a court having jurisdiction in the
premises shall enter a decree or order for relief, and such decree or order
shall not have been vacated within sixty (60) days, in respect of the
Administrator in any involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for the Administrator or any substantial part of its property or order
the winding-up or liquidation of its affairs; or

 

(iii)                               the Administrator shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under

 

6

--------------------------------------------------------------------------------


 

any such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section 7(d) shall occur, it shall give written notice thereof to
the Trust, the Owner Trustee and UBS within seven (7) days after the happening
of such event.

 

(e)                                  No resignation or removal of the
Administrator pursuant to this Section shall be effective until (i) a successor
Administrator shall have been appointed by UBS (with the consent of the Owner
Trustee which consent shall not be unreasonably withheld) and (ii) such
successor Administrator shall have agreed in writing to be bound by the terms of
this Agreement in the same manner as the Administrator is bound hereunder.

 

Section 8.                    Action Upon Termination, Resignation or Removal. 
Promptly upon the effective date of termination of this Agreement pursuant to
Section 7(a) of this Agreement or the resignation or removal of the
Administrator pursuant to Section 7(b), 7(c), 7(d) or 7(e) of this Agreement,
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal.  The Administrator shall forthwith upon such termination
pursuant to Section 7(a) of this Agreement deliver to the Trust all property and
documents of or relating to the Notes or the Collateral then in the custody of
the Administrator.  In the event of the resignation or removal of the
Administrator pursuant to Section 7(b), 7(c), 7(d) or 7(e) of this Agreement,
the Administrator shall cooperate with the Trust and take all reasonable steps
requested to assist the Trust in making an orderly transfer of the duties of the
Administrator in accordance with the terms of this Agreement.

 

Section 9.                    Notices.  Any notice, report or other
communication given hereunder shall be in writing and addressed as follows: (a)
in the case of the Trust or the Owner Trustee, MortgageIT SPV I; c/o Wilmington
Trust Company, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration; (b) in the case
of MortgageIT, Inc., 33 Maiden Lane, New York, NY 10038, Attention:  John R.
Cuti and Michael A. Zigrossi, facsimile number (212) 651-4674; (c) in the case
of UBS, UBS Real Estate Securities Inc., 1285 Avenue of the Americas, New York,
New York 10019, Attention: Robert Carpenter and George A. Mangiaracina,
facsimile number (212) 713-9607; or as to each such Person such other address as
any such party shall have provided to the other parties in writing.  Any notice
required to be in writing hereunder shall be deemed given if such notice is
mailed by certified mail, postage prepaid, or hand-delivered to the address of
such party as provided above.

 

7

--------------------------------------------------------------------------------


 

Section 10.Amendments.

 

(a)                                  This Agreement may be amended from time to
time by the parties hereto as specified in this Section, provided that any
amendment be accompanied by the written consent of UBS and an opinion of counsel
shall be furnished to UBS by the party seeking such amendment stating that such
amendment complies with the provisions of this Section.

 

(b)                                 If the purpose of the amendment is to
prevent the imposition of any federal or state taxes at any time that any Notes
are outstanding (i.e. technical in nature), it shall not be necessary to obtain
the consent of any Noteholder, but UBS shall be furnished with an opinion of
counsel that such amendment is necessary or helpful to prevent the imposition of
such taxes and is not materially adverse to any Noteholder.

 

Section 11.Successors and Assigns.  This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Trust, UBS and the Owner Trustee.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder.  Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Trust, the Owner Trustee or UBS to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, however, that such successor
organization executes and delivers to the Trust, the Owner Trustee and UBS an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder.  Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.

 

Section 12.GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 13.Headings.  The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

Section 14.Counterparts.  This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

 

8

--------------------------------------------------------------------------------


 

Section 15.Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 16.Limitation of Liability.

 

(a)                                  It is expressly understood and agreed by
the parties hereto that (i) this Administration Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as trustee of the Trust, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (iv) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Administration Agreement or any other related documents.

 

(b)                                 The Administrator undertakes to perform only
such duties and obligations as are set forth in this Agreement, it being
expressly understood by the Owner Trustee and the Trust that there are no
implied duties or obligations under this Agreement.  The Administrator or any of
its respective officers, directors, employees or agents shall not be liable,
directly or indirectly, for any damages or expenses arising out of the services
performed under this Agreement other than damages which result from the
negligence, willful misconduct or bad faith of it or them.

 

Section 17.Third-Party Beneficiary.  UBS, the Noteholders and the Owner Trustee
are third-party beneficiaries to this Agreement and are entitled to the rights
and benefits hereunder and may enforce the provisions hereof as if they were a
party hereto.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

MORTGAGEIT SPV I

 

 

 

By:

WILMINGTON TRUST COMPANY,
not in its individual capacity but solely
as Owner Trustee

 

 

 

 

 

 

By:

/s/ Janel R. Harvilla

 

 

Name:

Janel R. Harvilla

 

 

Title:

Financial Services Officer

 

 

 

 

 

 

MORTGAGEIT, INC.,
as Administrator

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

Name:

John R. Cuti

 

 

Title:

Secretary

 

 

10

--------------------------------------------------------------------------------